Citation Nr: 1335590	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disorder, to include a left knee disorder and left leg numbness.

2.  Entitlement to service connection for a low back disorder, to include left lower extremity numbness.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1992 and from January to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Veteran provided testimony at a hearing before the Board by videoconference at the RO.  A transcript of the proceeding is of record.  As indicated in the transcript, the issues on appeal were modified during the hearing to more accurately reflect the Veteran's claims, as shown on the title page of this decision.  The Board notes that the RO adjudicated the substance of these issues as originally stated, and as such, the issues remain properly on appeal before the Board at this time.

The Veteran's claims were remanded by the Board in October 2012.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he is entitled to service connection for left lower extremity disability and asserts that he was discharged from officer candidate school (OCS) due to his left lower extremity pain, tingling and numbness disability.  The Board notes that the Veteran's service personnel records have not been obtained or requested and are pertinent to the Veteran's assertions.  Consequently these records must be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2).

The Veteran further points out that not only did he have left lower extremity disability during service, but that he received treatment for left lower extremity disability on several occasions less than six months after discharge from service.

VA treatment records dated in May 1998, less than three months after the Veteran's discharge from service, show complaints of pain, tingling and numbness in the left lower extremity.  Examination in May 1998 revealed the Veteran to have decreased sensation to pin prick of the left lateral distal thigh to light touch.  The assessment was isolated L3 paresthesia.  

The Board notes that the Veteran is seeking service connection for a neurological disorder.  A neurological disorder is considered to be an organic disease of the nervous system, which is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that such a disease manifests to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307. 

When the Veteran's claims were remanded for this examination, the Board did not specifically request an opinion regarding whether the medical evidence indicates that the Veteran manifested a neurological disability of the left lower extremity within a year of discharge from service.  The Board notes that a January 2013 VA examiner opined that the Veteran probably currently has dysfunction of his left lateral femoral cutaneous nerve.  With respect to his conclusion that a current neurological disability was less likely related to service, it appears that the examiner limited the scope of his inquiry to the period of time covered by the service treatment records and did not discuss the foregoing medical evidence shown in the first post-service year.  A new opinion must be obtained that addresses this question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, including from the Veteran's second period of service in January and February 1998, and associate them with the Veteran's claims file.

2.  When the above action has been accomplished, send the Veteran's claims file to a neurological specialist for an opinion as to the etiology of the Veteran's left lower extremity neurological complaints.  The examiner should discuss the Veteran's February 1998 service treatment records, May 1998 VA treatment records, and July 1998 VA treatment records and opine as to what disability the Veteran had at that time, if any.  The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran exhibited a neurological disability of the left lower extremity within a year of discharge from service.  If the specialist opines that the Veteran did not have any disability at that time, the specialist should provide an explanation as to why the objective finding of left thigh decreased pinprick sensation and the assessment of L3 paresthesia at that time are not considered to be indicative of a disability.    

A rationale for all opinions expressed should be provided. 

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


